Filed 03/27/20                                       Case 17-23294                                                   Doc 97
                                          United States Bankruptcy Court
                                         Eastern District of California
    In re:                                                                                  Case No. 17-23294-B
    John Gerard Krzywicki                                                                   Chapter 7
             Debtor
                                            CERTIFICATE OF NOTICE
    District/off: 0972-2           User: admin                  Page 1 of 2                   Date Rcvd: Mar 25, 2020
                                   Form ID: pdf003              Total Noticed: 50

    Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
    Mar 27, 2020.
    db             +John Gerard Krzywicki,     1100 Echo Rd #17,    Redding, CA 96002-2748
    aty            +Bruce Charles Dwiggins,     1901 Park Marina Dr,    Redding, CA 96001-0962
    aty            +David M. Brady,    PO Box 1290,    Shingletown, CA 96088-1290
    tr             +John W. Reger,    1707 El Capitan Dr,    Redding, CA 96001-2977
    22221022        AMERICAN EXPRESS BANK, FSB,     C/O BECKET AND LEE LLP,    PO BOX 3001,    MALVERN, PA 19355-0701
    22130735       +AT T,   c o EOS CCA,     700 Longwater Drive,    Norwell MA 02061-1624
    22130734        AT T,   c o Diversified Consultants,     PO Box 571,    Fort Mill SC 29716-0571
    22130736       +AT T West,    c o IC System Inc,    PO Box 64437,    Saint Paul MN 55164-0437
    22130731       +Advanced Imaging,    PO Box 491835,    Redding CA 96049-1835
    22130732       +Alsco Uniforms,    Alsco Medford,    PO Box 1280,    Medford OR 97501-0234
    22130733        American Express,    P O Box 981535,    El Paso TX 79998-1535
    22130737      ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
                   (address filed with court: Bank of America,       PO Box 982235,    El Paso TX 79998-2235)
    22130738        Bonten California,    KRCR TV,    PO Box 79595,    City of Industry CA 91716-9595
    22729233       +Bruce Dwiggins,    1901 Park Marina Dr,    Redding, CA 96001-0962
    22130739       +CA EMER PHYS MED GRP,     c o Stanislaus Credit,    PO Box 480,    Modesto CA 95353-0480
    22130740       +Cach LLC,    c o Manarich Law Group,    9200 Oakdale Ave Ste 601,     Chatsworth CA 91311-6513
    22130742        Capital One,    c o Bleir Cox,    16130 Ventura Blvd Ste 620,    Encino CA 91436-2542
    22184325       +Charter Media Company,     c/o American Financial Management,    PO Box 31394,
                     Chicago, IL 60631-0394
    22130744       +Dale Hamblin CPA,    2783 Bechelli Lane,     Redding CA 96002-1924
    22130746       +Eric Krzywicki,    c o Carr Kennedy Peterson Frost,     420 Redcliff Drive,
                     Redding CA 96002-0116
    22130747       +Farmers Insurance,    c o The Hettena Law Firm,     31348 Via Colinas 106,
                     Thousand Oaks CA 91362-6803
    22130748        Ferguson,    2750 South Towne Ave,    Pomona CA 91766-6205
    22130750        Geary Pacific Supply,     1360 N Hancock Street,    Anaheim CA 92807-1921
    22130752       +HSBC,   c o Mandarich Law Group,     9200 Oakdale Ave Ste 601,     Chatsworth CA 91311-6513
    22130753       +Patients Hospital of Redding,     2900 Eureka Way,    Redding CA 96001-0220
    22130754       +PeopleReady Inc,    1015 A Street,    Tacoma WA 98402-5122
    22130755       +Pest Control Services,     North Valley Collections,    PO Box 830,    Red Bluff CA 96080-0830
    22130756        Platt,    PO Box 418759,    Boston MA 02241-8759
    22237205       +Platt Electric Supply,     c/o ASAP Collections, Inc.,    PO Box 42491,    Portland, OR 97242-0491
    22130757       +Plumas Bank,    35 S Lindan Ave,    Quincy CA 95971-9122
    22130759       +Spectrum Rach,    c o Richard Avis,    PO Box 31579,    Chicago IL 60631-0579
    22130760       +St Helena Hospital,    c o CMRE Financial Services,     3075 E Imperial Hwy 200,
                     Brea CA 92821-6753
    22130763       +Tri Counties Bank,    P O Box 909,    Chico CA 95927-0909
    22130764       +Wells Small Fleharty Weil,     PO Box 991828,    Redding CA 96099-1828
    22130765       +YP Advertising,    PO Box 5021,    Carol Stream IL 60197-5021

    Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
    aty            +E-mail/Text: sherry4d@gmail.com Mar 26 2020 04:04:34       Michael P. Dacquisto,     PO Box 493310,
                     Redding, CA 96049-3310
    cr             +E-mail/PDF: gecsedi@recoverycorp.com Mar 26 2020 04:06:21        Synchrony Bank,
                     c/o PRA Receivables Management, LLC,     PO Box 41021,   Norfolk, VA 23541-1021
    22248156        E-mail/PDF: resurgentbknotifications@resurgent.com Mar 26 2020 04:06:06         CACH, LLC,
                     c/o Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
    22251352        E-mail/PDF: resurgentbknotifications@resurgent.com Mar 26 2020 04:06:06
                     CACH, LLC C/O Resurgent Capital Services,     P.O. Box 10675,    Greenville, SC 29603-0675
    22130741        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Mar 26 2020 04:06:23         Capital One,
                     P O Box 30285,   Salt Lake City UT 84130-0285
    22130745        E-mail/Text: mrdiscen@discover.com Mar 26 2020 04:04:22        Discover Financial Services,
                     PO Box 15316,   Wilmington DE 19850
    22178624        E-mail/Text: mrdiscen@discover.com Mar 26 2020 04:04:22        Discover Bank,
                     Discover Products Inc,    PO Box 3025,    New Albany, OH 43054-3025
    22130749       +E-mail/Text: bankruptcy@affglo.com Mar 26 2020 04:04:37        FIA Card Service,
                     c o Leading Edge Recovery Solutions,     5440 N Cumberland Ave Ste 300,    Chicago IL 60656-1486
    22130751       +E-mail/Text: bankruptcy-notification@google.com Mar 26 2020 04:04:23        Google Adwords,
                     1600 Ampetheater Parkway,    Mountain View CA 94043-1351
    22803909        E-mail/Text: sbse.cio.bnc.mail@irs.gov Mar 26 2020 04:04:28        Internal Revenue Service,
                     Centralized Insolvency,    P.O. Box 7346,    Philadelphia, PA 19101-7346
    22130743        E-mail/PDF: ais.chase.ebn@americaninfosource.com Mar 26 2020 04:06:02         Chase Bank,
                     P O Box 15298,   Wilmington DE 19850-5298
    22251501        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Mar 26 2020 04:06:48
                     Portfolio Recovery Associates, LLC,    POB 41067,    Norfolk VA 23541
    22130758       +E-mail/Text: estell@slakey.com Mar 26 2020 04:04:24       Slakey Brothers Inc,
                     2215 Kausen Drive Ste 1,    Elk Grove CA 95758-7172
    22130761       +E-mail/PDF: gecsedi@recoverycorp.com Mar 26 2020 04:06:02        Sychrony Bank Care Credit,
                     PO Box 965036,   Orlando FL 32896-5036
    22130762        E-mail/PDF: gecsedi@recoverycorp.com Mar 26 2020 04:06:01        Synchrony Bank,
                     Attn Bankruptcy Dept,    P O Box 965061,    Orlando FL 32896-5061
                                                                                                    TOTAL: 15
Filed 03/27/20                                                  Case 17-23294                                                                     Doc 97



    District/off: 0972-2                  User: admin                        Page 2 of 2                          Date Rcvd: Mar 25, 2020
                                          Form ID: pdf003                    Total Noticed: 50


                 ***** BYPASSED RECIPIENTS (continued) *****

                 ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
    acc               Hathaway, Ksenzulak and LAPP, LLC
                                                                                                                        TOTALS: 1, * 0, ## 0

    Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
    USPS regulations require that automation-compatible mail display the correct ZIP.

    Transmission times for electronic delivery are Eastern Time zone.

    Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
    pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


    I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
    shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
    Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
    Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
    by the bankruptcy rules and the Judiciary’s privacy policies.
    Date: Mar 27, 2020                                             Signature: /s/Joseph Speetjens

    _

                                          CM/ECF NOTICE OF ELECTRONIC FILING

    The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
    system on March 25, 2020 at the address(es) listed below:
    NONE.                                                                                       TOTAL: 0
Filed 03/27/20                                                 Case 17-23294                                                    Doc 97


                                                     UNITED STATES BANKRUPTCY COURT
                                                     EASTERN DISTRICT OF CALIFORNIA

                 In re:                                              §
                                                                     §
                 KRZYWICKI, JOHN GERARD                              §      Case No. 17-23294
                                                                     §
                                   Debtor                            §

                                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                   APPLICATIONS FOR COMPENSATION
                                                     AND DEADLINE TO OBJECT (NFR)

                          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that John W. Reger,
                 trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals
                 have filed final fee applications, which are summarized in the attached Summary of Trustee's Final
                 Report and Applications for Compensation.

                         The complete Final Report and all applications for compensation are available for inspection at
                 the Office of the Clerk, at the following address:
                                                       Clerk, US Bankruptcy Court
                                                       501 I St., Ste 3-200
                                                       Sacramento, CA 95814

                         Any person wishing to object to any fee application that has not already been approved or
                 to the Final Report, must file a written objection within 20 days from the mailing of this notice,
                 together with a request for a hearing and serve a copy of both upon the trustee, any party whose
                 application is being challenged and the United States Trustee. If no objections are filed, the Court
                 will act on the fee applications and the trustee may pay dividends pursuant to FRBP 3009 without
                 further order of the Court.

                 Date Mailed:                                            By: John W. Reger
                                                                                                  Trustee


                 John W. Reger
                 1707 el capitan dr
                 Redding, CA 96001




          UST Form 101-7-NFR (10/1/2010) (Page: 1)
Filed 03/27/20                                                              Case 17-23294                                                                             Doc 97



                                                         UNITED STATES BANKRUPTCY COURT
                                                          EASTERN DISTRICT OF CALIFORNIA


                 In re:                                                                 §
                                                                                        §
                 KRZYWICKI, JOHN GERARD                                                 §         Case No. 17-23294
                                                                                        §
                                         Debtor                                         §

                                                         SUMMARY OF TRUSTEE'S FINAL REPORT
                                                         AND APPLICATIONS FOR COMPENSATION


                               The Final Report shows receipts of                                                                $                   585,783.55
                               and approved disbursements of                                                                     $                   189,511.25
                                                                       1
                               leaving a balance on hand of                                                                      $                   396,272.30


                             Claims of secured creditors will be paid as follows:


                                                                                             NONE


                             Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                                Interim Payment             Proposed
                                        Reason/Applicant                             Total Requested            to Date                     Payment
                  Trustee Fees: John W. Reger                                       $          12,955.63 $                           0.00 $            12,955.63
                  Trustee Expenses: John W. Reger                                   $               138.25 $                         0.00 $                138.25
                  Attorney for Trustee Fees: Michael
                  Dacquisto                                                         $          24,152.50 $                 24,152.50 $                         0.00
                  Attorney for Trustee Expenses: Michael
                  Dacquisto                                                         $               333.75 $                    333.75 $                       0.00
                  Accountant for Trustee Fees: Ksenzulak,
                  and Lapp                                                          $            1,990.00 $                  1,990.00 $                        0.00
                  Other: Internal Revenue Service                                   $                 83.00 $                     83.00 $                      0.00
                  Other: Internal Revenue Service                                   $          39,923.00 $                 39,923.00 $                         0.00
                  Other: Franchise Tax Board                                        $          19,995.00 $                 19,995.00 $                         0.00
                  Other: Franchise Tax Board                                        $               225.78 $                    225.78 $                       0.00
          ____________________
                     1
                         The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

          UST Form 101-7-NFR (10/1/2010) (Page: 2)
Filed 03/27/20                                              Case 17-23294                                                      Doc 97


                                                                                        Interim Payment    Proposed
                                  Reason/Applicant                  Total Requested     to Date            Payment
                  Other: INTERNATIONAL SURETIES,
                  LTD.                                              $         284.95 $            284.95 $              0.00
                           Total to be paid for chapter 7 administrative expenses                  $             13,093.88
                           Remaining Balance                                                       $            383,178.42


                          Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                                         NONE


                          In addition to the expenses of administration listed above as may be allowed by the Court,
                 priority claims totaling $ 10,399.13 must be paid in advance of any dividend to general (unsecured)
                 creditors.

                            Allowed priority claims are:

                                                                 Allowed Amount       Interim Payment to
                 Claim No.        Claimant                       of Claim             Date               Proposed Payment
                 000011           Internal Revenue Service $            10,399.13 $               0.00 $         10,399.13
                           Total to be paid to priority creditors                                  $             10,399.13
                           Remaining Balance                                                       $            372,779.29


                         The actual distribution to wage claimants included above, if any, will be the proposed payment
                 less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

                         Timely claims of general (unsecured) creditors totaling $ 68,617.03 have been allowed and will
                 be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
                 timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if
                 applicable).

                            Timely allowed general (unsecured) claims are as follows:

                                                                 Allowed Amount       Interim Payment to
                 Claim No.        Claimant                       of Claim             Date               Proposed Payment
                 000001           Slakey Brothers Inc        $           2,998.57 $               0.00 $          2,998.57
                 000002           Discover Bank              $           8,697.17 $               0.00 $          8,697.17
                 000003           Charter Media Company $                7,949.00 $               0.00 $          7,949.00




          UST Form 101-7-NFR (10/1/2010) (Page: 3)
Filed 03/27/20                                             Case 17-23294                                                      Doc 97


                                                               Allowed Amount       Interim Payment to
                 Claim No.        Claimant                     of Claim             Date               Proposed Payment
                                  AMERICAN EXPRESS
                 000004           BANK, FSB        $                   4,073.02 $               0.00 $           4,073.02
                 000005           Platt Electric Supply    $             518.92 $               0.00 $             518.92
                 000006           CACH, LLC                $         25,079.49 $                0.00 $          25,079.49
                                  CACH, LLC C/O
                                  Resurgent Capital
                 000007           Services                 $           8,333.36 $               0.00 $           8,333.36
                                  Portfolio Recovery
                 000008           Associates, LLC          $           8,159.05 $               0.00 $           8,159.05
                 000011A          Internal Revenue Service $           2,808.45 $               0.00 $           2,808.45
                           Total to be paid to timely general unsecured creditors                $              68,617.03
                           Remaining Balance                                                     $             304,162.26


                          Tardily filed claims of general (unsecured) creditors totaling $ 10,000.00 have been allowed and
                 will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
                 claims have been paid in full. The tardily filed claim dividend is anticipated to be 100.0 percent, plus
                 interest (if applicable).

                           Tardily filed general (unsecured) claims are as follows:

                                                               Allowed Amount       Interim Payment to
                 Claim No.        Claimant                     of Claim             Date               Proposed Payment
                 000009           Eric Krzywicki           $         10,000.00 $                0.00 $          10,000.00
                 0000010          Eric Krzywicki           $               0.00 $               0.00 $                0.00
                           Total to be paid to tardy general unsecured creditors                 $              10,000.00
                           Remaining Balance                                                     $             294,162.26


                        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
                 subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
                 allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
                 subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

                        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
                 subordinated by the Court are as follows:


                                                                       NONE




          UST Form 101-7-NFR (10/1/2010) (Page: 4)
Filed 03/27/20                                             Case 17-23294                                                         Doc 97




                          To the extent funds remain after payment in full to all allowed claims, interest will be paid at the
                 legal rate of 1.1 % pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $ 2,491.29 . The
                 amounts proposed for payment to each claimant, listed above, shall be increased to include the applicable
                 interest.


                        The amount of surplus returned to the debtor after payment of all claims and interest is
                 $ 291,670.97 .


                                                         Prepared By: /s/ John W. Reger
                                                                                                 Trustee


                 John W. Reger
                 1707 el capitan dr
                 Redding, CA 96001


                 STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
                 Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




          UST Form 101-7-NFR (10/1/2010) (Page: 5)
